UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1702



ROSANNE MOORE,

                                              Plaintiff - Appellant,

          versus


UNUM PROVIDENT CORPORATION,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CA-01-4185-4)


Submitted:   March 20, 2006                 Decided:   April 10, 2006


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin M. Barth, BALLENGER, BARTH & HOEFER, L.L.P., Florence, South
Carolina, for Appellant.   Theodore D. Willard, Jr., MONTGOMERY,
PATTERSON, POTTS & WILLARD, L.L.P., Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Rosanne Moore (Mrs. Moore) appeals the district court’s

order granting summary judgment in favor of the insurer in her

action for life insurance benefits, following proceedings on remand

from this court.     See Moore v. Unum Provident Corp., 116 Fed. Appx.

416 (4th Cir. 2004) (per curiam) (unpublished).            Mrs. Moore’s suit

for accidental death benefits under the Unum Provident Corporation

(Unum) policy provided by her employer is governed by the Employee

Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. § 1001 et

seq.   Finding no error, we affirm.

           On October 22, 1998, between 4:00 and 4:30 a.m., Mrs.

Moore’s husband, William E. Moore (Moore), entered the home of his

girlfriend, Lisa McFerrin, without permission.               Moore, who was

carrying a handgun, went to McFerrin’s bedroom where he found her

and her invited guest, Jerry Sayles.        An altercation between Moore

and Sayles ensued; Sayles wrestled the gun from Moore and beat him

with it.   Moore died from cardiac arrhythmia due to the stress of

the beating. A toxicology report revealed that Moore was under the

influence of methamphetamine at the time of his death.

           As   we   noted   in   our   prior   opinion,    Mrs.   Moore   had

insurance coverage for accidental injury or death under a policy

maintained by her employer, and her husband was a covered spouse

under the policy.      The policy covered losses, including loss of

life, that “result directly and independently of all other causes


                                   - 2 -
from accidental bodily injury.”      Mrs. Moore filed a claim for

accidental death benefits under the policy that Unum denied.     Mrs.

Moore filed suit to recover benefits under the policy; the district

court initially awarded benefits based upon its determination that

Moore’s death was accidental, because he died of cardiac arrhythmia

that was not foreseeable by him.   Unum appealed, and we vacated the

award of benefits and remanded for the district court to apply the

standard set forth in New York Life Ins. Co. v. Murdaugh, 94 F.2d

104 (4th Cir. 1938):

     When an insured dies as a result of the intentional act
     of another, the death is considered accidental “if the
     insured is innocent of aggression, or wrongdoing, or even
     if he is the aggressor, if he could not reasonably
     anticipate bodily injury resulting in death to himself at
     the hands of another.”

            On remand, the district court concluded that Moore was

the aggressor in the attack.    We agree.   Moreover, by entering a

home in the early hours of the morning armed with a gun, Moore

voluntarily exposed himself to a known danger, that the inhabitants

of the home would defend themselves.    Thus, Moore’s death was not

due to unforeseeable circumstances or by accidental means, but

rather was the natural sequence to a course of conduct on his part,

preconceived and readily foreseeable as likely to produce just such

a result.

            Accordingly, we find that the district court did not err

in granting summary judgment in favor of Unum on remand from this

court.   We therefore affirm the district court’s order for the

                                - 3 -
reasons stated by the district court in its order.    See Moore v.

Unum Provident Corp., No. CA-01-4185-4 (D.S.C. May 23, 2005).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -